            Case 2:21-cv-01704-RFB-EJY Document 5 Filed 09/16/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar Number 14853
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     Bettie Franklin,                                   Case No. 2:21-cv-01704-RFB-EJY
11
                    Plaintiff,
12                                                      Defendants’ Motion for Extension of
            v.                                          Time to Respond to Plaintiff’s
13                                                      Complaint
     Social Security; Mr. Martinez,
14                                                      (First Request)
                    Defendants.
15

16           Defendants the U.S. Social Security Administration and “Mr. Martinez,” by and

17 through undersigned counsel, hereby move for an extension of time to respond to Plaintiff’s

18 Complaint. Defendant requests that the time be extended to October 18, 2021. The basis for

19 this motion is as follows:

20           1.    This action was originally brought in the Justice Court, North Las Vegas

21 Township, Clark County Nevada. The named federal Defendants are the Social Security

22 Administration and a “Mr. Martinez.”

23           2.    On September 15, 2021, Defendants filed a Notice of Removal, removing the

24 action from state to federal court.

25           3.    Rule 81(c) of the Federal Rules of Civil Procedure provides the time in which

26 a Defendant must answer an initial pleading in a removed action. The time provided is the

27 later of 21 days after receipt or service of the initial pleading or seven days after the removal.

28
            Case 2:21-cv-01704-RFB-EJY Document 5 Filed 09/16/21 Page 2 of 2




 1   However, a federal officer or agency would ordinarily be permitted a response time of 60
 2   days to respond pursuant to Rule 12(a)(2) of the Federal Rules of Civil Procedure.
 3             4.   Here, the agency was served with the Complaint on August 17, 2021. It is
 4   proposed, and requested, that the time within which to file a response to that complaint be
 5   extended to October 18, 2021—a date that is 60 days following the date of service on the
 6   agency.
 7             5.   The usual sixty-day response time is needed to meaningfully evaluate the
 8   allegations of the Complaint and prepare a response to that pleading on behalf of Defendants.
 9          Respectfully submitted this 15th day of September 2021.
10                                                 CHRISTOPHER CHIOU
                                                   Acting United States Attorney
11
                                                   /s/ Skyler H. Pearson
12                                                 SKYLER H. PEARSON
                                                   Assistant United States Attorney
13

14

15                                                IT IS SO ORDERED, provided; however,
                                                  that based on the brevity of Plaintiff's
16                                                Complaint and the Rules pertaining to
                                                  stating a claim against the Social
17                                                Security Administration no further
18                                                extensions of time to respond to
                                                  Plaintiff's Complaint will be granted.
19

20

21                                                ___________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
22
                                                  Dated: September 16, 2021.
23

24

25

26

27

28
                                                   2
